UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
HOUSTON BYRD,
Plaintiff,
v. Case No.: 2:18-cv-00950
JUDGE GEORGE C. SMITH
Magistrate Judge J olson
MAUREEN O’CONNOR, Chief Justice,
Supreme Court of Ohio,
Defendant.

QPINIMD.O_RIL
This matter is before the Court on Plaintith Motion for Reconsideration (Doc. 5) of this
Court’s August 30, 2018 Order Denying Plaintiff’s Motion for Leave to Proceed in forma
pauperis (“Motion for Leave”) (Doc. 4) and the subsequent Motion to Disrniss of Defendant
Maureen O’Connor (Doc. 7). Plaintiff has Hled numerous other motions, including: Motion for
Three Judge Panel (Doc. 3), Motion for Findings (Doc. 9), Motion for Judgment on the
Pleadings (Doc. 10), Motion to Change Venue (Doc. 11), Motion for Judgment Order (Doc. 14)
and Motion for Contempt of Court (Doc. 16). For the following reasons, the Court DENIES

Plaintiff’s Motion for Reconsideration and the Court GRANTS Defendant’s Motion to Dismiss.

Plaintiff’s Motion for Reconsideration

 

Plaintiff urges this Court to reconsider his Motion for Leave to Proceed in forma
pauperis (Doc. 2). The Motion for Leave Was denied as moot by the Magistrate Judge as
Plaintiff “already paid the filing fee.” (Doc. 2). A motion for reconsideration is an opportunity

for the court to “rectify its own mistakes in the period immediately following the entry to

judgmen ” not an opportunity for the Plaintiff to re-litigate issues previously considered White
v. N.H Dep ’t ofEmp ’t Sec., 455 U.S. 445, 450 (1982); Macdermz'a' Inc. v. Electrochemicals Inc.,
Nos. 96-3995, 96-4072, 142 F.3d 435 (Table), 1998 WL 165137, at*6 n. 7 (6th Cir. 1998).
There are limited situations in which a court Will grant a motion for reconsideration, such as
“when there is (l) an intervening change of controlling law; (2) new evidence available; or (3) a
need to correct a clear error or prevent manifest injustice.” Louisville/Je_j%rson Cty. Metro Gov ’t
v. Hotels.com, L.P., 590 F.3d 381, 389 (6th Cir. 2009). None of these situations are present here.
Plaintiff argues that he sent the check for the filing fee With a cover letter Which stated “Check
No. 2680 for fee enclosed, please return when in forma request is approved.” (Doc. 5, Mot. for
Reconsideration at l). Plaintiff maintains that the Court “fraudulently usurped their authority by
prematurely cashing the chec .” (Id.) Plaintiff provides no support for the fraud allegation and
the cover letter referenced is not attached to the Motion for Reconsideration. The Court will
only reconsider a prior motion under limited circumstances and Plaintiff has not made any
allegations that fall within the aforementioned categories. Therefore, Plaintifi’s Motion to
Reconsider is denied.
Defendant’s Motion to Dismiss

Defendant moves for dismissal based on lack of subject matter jurisdiction and failure to
state a claim upon which relief can be granted Defendant argues that this Court does not have
jurisdiction to hear the case “because such a claim does not involve a federal question or
diversity of citizenship.” (Doc. 7, Mot. to Dismiss at 3). ln the Complaint, Plaintiff appears to
argue that the 14th Amendment’s Equal Protection Clause has been violated and calls for “an
investigation into the workings of Ohio Judicial system due to no oversight of fraud and

perjury.” (Doc. 1, Compl. at 4). In order for a federal court to have jurisdiction, the case must

involve a federal question or the parties must be of diverse citizenship. 28 U.S.C. §§ 1331, 1332.
These parties are not of diverse citizenship and a federal question has not been presented in the
Complaint because the Plaintiff does not advance a legal argument under federal law. Although
Plaintiff does reference the Equal Protection Clause, that is not sufficient to constitute a claim
and advance a federal question. 'I'herefore, this Court lacks subject matter jurisdiction.

Furthermore, Plaintiff also fails to state a claim upon Which relief can be granted pursuant
to Federal Rule of Civil Procedure 12(b)(6). “While a complaint attacked by a Rule l2(b)(6)
motion to dismiss does not need detailed factual allegations, a plaintiffs obligation to provide
the ‘grounds’ of his ‘entitlement to relief requires more than labels and conclusions, and a
fonnulaic recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v.
Twombly, 555 U.S. 554, 555 (2007). The Complaint makes little to no factual assertions aside
nom calling for an investigation into the practices of Ohio courts and does not go beyond “a
formulaic recitation of the elements of cause of action.” Id. There is not enough in Plaintift’ s
Complaint to “raise the right to relief above a speculative leve .” Id. For these reasons,
Defendant’s Motion to Dismiss should be granted

Based on the foregoing, Plaintiff’ s Motion for Reconsideration is DENIED and
Defendant’s Motion to Dismiss is GRANTED. Additionally, Plaintiffs Motions for Three
Judge Panel, Findings, Judgment on the Pleadings, Change of Venue, Judgment Order and
Contempt of Court are denied as moot. The Clerk shall remove Documents 3, 5, 7, 9. 10, ll, 14
and 16 from the Court’s pending motions list and close this case.

IT IS SO ORDERED.

/s/ Geor e C. Smith
GEORGE C. SMITH, JUDGE
UNITED STATES DISTRICT COURT

 

